Title: Thomas Jefferson to Elbridge Gerry, 11 June 1812
From: Jefferson, Thomas
To: Gerry, Elbridge


          
            Dear Sir Monticello June 11. 1812. 
            It has given me great pleasure to recieve a letter from you. it seems as if, our antient friends dying off, the whole mass of the affections of the heart survives undiminished to the few who remain. I think our acquaintance commenced in 1764. both then just of age. we happened to take lodgings in the same house in New York. our next meeting was in the Congress of 1775. and at various times afterwards in the exercise of that & other public functions until your mission to Europe. since we have ceased to meet, we have still thought and acted together, ‘et idem velle, atque idem nolle, ea demum amicitia est.’ of this harmony of principle, the papers you inclosed me are proof sufficient. I do not condole with you on your release from your government. the vote of your opponents is the most honorable mark by which the soundness of your conduct could be stamped. I claim the same honorable testimonial. there was but a single act of my whole administration of which that party approved. that was the proclamation on the attack of the Chesapeak. and when I found they approved of it, I confess I began strongly to apprehend I had done wrong, & to exclaim with the Psalmist ‘Lord, what have I done that the wicked should praise me!’ What then does this English faction with you mean? their newspapers say, rebellion, and that they will not remain united with us unless we will permit them to govern the majority. if this be their purpose, their anti-republican spirit, it ought to be met at once. but a government like ours should be slow in believing this, should put forth it’s whole might when necessary to suppress it, & promptly return to the paths of reconciliation. the extent of our country secures it, I hope, from the vindictive passions of the petty incorporations of Greece. I rather suspect that the principal office of the other seventeen states will be to moderate and restrain the local excitement of our friends with you, when they (with the aid of their brethren of the other states, if they need it) shall have brought the rebellious to their feet. they count on British aid. but what can that avail them by land? they would separate from their friends, who alone furnish employment, for their navigation, to unite with their only rival for that employment. when interdicted the harbours of their quondam brethren, they will go I suppose to ask a share in the carrying trade of their rivals, & a dispensation with their navigation act. they think they will be happier in an association under the rulers of Ireland, the East & West Indias, than in an independant government, where they are obliged to put up with their proportional share only in the direction of it’s affairs. but I trust that such perverseness will not be that of the honest and well meaning mass of the federalists of Massachusets; and that when the questions of separation and rebellion shall be nakedly proposed to them, the Gores & the Pickerings will find themsel their levees crouded with silk-stocking gentry, but no yeomanry, an army of officers without souldiers. I hope then all will still end well: the Anglomen will consent to make peace with their bread & butter, and you & I shall sink to rest, without having been actors or spectators of in another civil war.How many children have you? you beat me, I expect, in that count; but I you in that of our grandchildren. we have not timed these things well together, or we might have begun a realliance between Massachusets & the old Dominion, faithful companions in the war of Independance, peculiarly tallied in interests, by each wanting exactly what the other has to spare; and estranged to each other, in latter times, only by the practices of a third nation, the common enemy of both. let us live only to see this reunion, and I will say with old Simeon, ‘Lord, now lettest thou thy servant depart in peace, for mine eyes have seen thy salvation.’  in that peace may you long remain, my friend, & depart only in the fulness of years, all past in health & prosperity. God bless you.
            
              Th:
              Jefferson
          
          
            June 13. P.S. I did not condole with you on the reprobation of your opponents, because it proved your orthodoxy. yesterday’s post brings me the Resolution of the Republicans of Congress to propose you as Vice president. on this I sincerely congratulate you. it is a stamp of double proof. it is a notification to the Factionaries that their Nay, is the Yea of truth, & it’s best test. we shall be almost within striking distance of each other. who knows but you may fill up some short recess of Congress with a visit to Monticello, where a numerous family will hail you with a hearty country welcome.
          
        